DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This application was previously allowed on 01/01/2021.  Applicant filed an RCE on 03/02/2021 with an accompanying IDS.  After review (including an updated search), the newly cited references do not change the previous finding of allowability.  The previous reasons for allowance are set forth below.
The claims have been amended to clarify that the central and proximal portions are fixedly angled with respect to the bottom surface plane of the suture retainer.  This distinguishes from US 6138440 to Gemma or 5601185 to Behring which don’t disclose a bottom surface and then central and proximal portions extending at a fixed angle away from the bottom surface.  No other prior art of record, alone or in combination, teaches a suture retainer as claimed (aka, a device capable of retaining a suture) comprising an elongate body portion having the profile claimed (central and proximal portions fixedly angled with respect to the bottom surface plane of the suture retainer, and a first transition portion having an arcuate profile connecting a distal portion and the central portion and a second transition portion having a U-shaped wall connecting the central portion to the proximal portion), and a loading unit in the proximal portion which includes a needle support member and a receiving structure for receiving a surgical suturing apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.